Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 11-19 are withdrawn herein.
Election/Restrictions
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/17/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2019 is considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8,20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hammad US 2016/0325864.


Regarding claim 1, Hammad discloses a vacuum sealer apparatus (100), comprising: a housing (110) comprising a vacuum chamber therein (par 0024; an upper vacuum trough 185 and gasket 186 are disposed on the lid 120 and mate against lower vacuum trough 180 and gasket 182 when the lid is in the closed position to form a composite sealed vacuum chamber); a vacuum pump (VPA.sub1 and VPA.sub.2) in fluid communication with the vacuum chamber (par 0037); a sealing mechanism (heat sealing elements 190,192; par 0025-0026) adjacent a periphery of the vacuum chamber; and at least one processor (Vacuum motor assembly has a microprocessor M to control the vacuum pump assembly; par 0026) that is configured to execute program code stored in a non- transitory computer readable storage medium to perform operations (par 0027; control panel 122 can also include computer storage medium which stores processing results and control programs that are run my microprocessor M) comprising: calculating a rate of change of a vacuum level in the vacuum chamber responsive to energizing the vacuum pump to withdraw air from the vacuum chamber (par 0042; after a predetermined pressure is achieved which is a rate of change of the vacuum level, the vacuum motor assembly is de-energized); and energizing the sealing mechanism based on the rate of change of the vacuum level (once a predetermined pressure is reached in the vacuum chamber by pressure transducer P on the circuit board, the first heating element 192 is energized; par (0030).
Regarding claim 2, Hammad discloses the vacuum sealer apparatus of Claim 1, wherein the operations further comprise: reducing power to the vacuum pump based on the rate of change of the vacuum level (par 0042; after a predetermined pressure is achieved which is a rate of change of the vacuum level, the vacuum motor assembly is de-energized which is a reduction of power).
Regarding claim 3, Hammad discloses the vacuum sealer apparatus of Claim 2, wherein the operations further comprise: identifying a transition in the rate of change of the vacuum level, wherein the energizing the sealing mechanism and/or the reducing the power to the vacuum pump is responsive to identifying the transition (a transition is interpreted as a predetermined threshold of pressure that is reached in the vacuum chamber, and that when this pressure is reached the vacuum pump is de-energized and the sealing/heating elements are energized; par 0030; 0042).
Regarding claim 4, Hammad discloses the vacuum sealer apparatus of Claim 3, wherein the transition in the rate of change of the vacuum level comprises a transition from a negative slope to a positive slope (during evacuation of air from the bag being vacuum sealed the pressure sensor determines when the pressure has reached the predetermined level when all the air is out of the bag which is interpreted as going from a negative slope to a positive slope when no more air can be evacuated; par 0030-0032; 0038-0042).
Regarding claim 5, Hammad discloses the vacuum sealer apparatus of Claim 4, wherein: calculating the rate of change of the vacuum level comprises generating vacuum level data based on a signal output from at least one sensor responsive to the energizing the vacuum pump (the pressure transducer P and Microprocessor are positioned on the circuit board and the transducer is fluidly connected to the vacuum pump via tubing; par 0039) , and identifying the transition comprises determining that a first rate of change between first samples of the vacuum level data is greater than a second rate of change between second samples of the vacuum level data (first samples are determined based on experimentation for different types of materials of which the pressure is measured off of; par 0030-0032).
Regarding claim 6, Hammad discloses the vacuum sealer apparatus of Claim 5, wherein the signal comprises a voltage signal, and wherein the at least one sensor comprises a pressure transducer that is in or mechanically coupled to the vacuum chamber (par 0030-0032).
Regarding claim 7, Hammad discloses the vacuum sealer apparatus of Claim 4, wherein the vacuum chamber is configured to receive an open end of a polymeric bag adjacent the periphery thereof, and wherein the transition in the rate of change of the vacuum level indicates substantial removal of air from the polymeric bag without substantial removal of fluid from the polymeric bag (par 0018-0021; vacuum sealing device 100 is used for vacuum sealing which removes as much of the air as possible without removing the product being sealed).
Regarding claim 8, Hammad discloses the vacuum sealer apparatus of Claim 7, wherein the sealing mechanism comprises at least one heating element adjacent the periphery of the vacuum chamber (heat sealing elements 190,192; par 0028-0030).
Regarding claim 20, Hammad discloses a vacuum sealer apparatus (100), comprising: a housing (110) comprising a vacuum chamber therein (par 0024; an upper vacuum trough 185 and gasket 186 are disposed on the lid 120 and mate against lower vacuum trough 180 and gasket 182 when the lid is in the closed position to form a composite sealed vacuum chamber), wherein the vacuum chamber is configured to receive an open end of a polymeric bag adjacent a periphery thereof (par 0023); a vacuum pump (VPA.sub1 and VPA.sub.2) in fluid communication with the vacuum chamber (par 0037);
a sealing mechanism comprising at least one heating element adjacent the periphery of the vacuum chamber (heat sealing elements 190,192; par 0025-0026); and at least one processor (Vacuum motor assembly has a microprocessor M to control the vacuum pump assembly; par 0026) that is configured to execute program code stored in a non- transitory computer readable storage medium to perform operations comprising (par 0027; control panel 122 can also include computer storage medium which stores processing results and control programs that are run my microprocessor M): calculating a rate of change of a vacuum level in the vacuum chamber responsive to energizing the vacuum pump to withdraw air from the vacuum chamber (par 0042; after a predetermined pressure is achieved which is a rate of change of the vacuum level, the vacuum motor assembly is de-energized); identifying a transition in the rate of change of the vacuum level in the vacuum chamber (a transition is interpreted as a predetermined threshold of pressure that is reached in the vacuum chamber, and that when this pressure is reached the vacuum pump is de-energized and the sealing/heating elements are energized; par 0030; 0042), wherein the transition indicates substantial removal of air from the polymeric bag without substantial removal of fluid from the polymeric bag (par 0018-0021; vacuum sealing device 100 is used for vacuum sealing which removes as much of the air as possible without removing the product being sealed); and energizing the at least one heating element and reducing power to the vacuum pump responsive to identifying the transition in the rate of change of the vacuum level (once a predetermined pressure is reached in the vacuum chamber by pressure transducer P on the circuit board, the first heating element 192 is energized; par (0030).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammad US 2016/0325864 in view of Costello US 2003/0046907.

Regarding claim 9, Hammad discloses the vacuum sealer apparatus of Claim 5, but fails to explicitly teach wherein the operations further comprise: determining a baseline pressure for the vacuum chamber based on a signal output from the at least one sensor in a calibration process; and identifying a vacuum leak when the vacuum level does not reach the baseline pressure within a predetermined time after the energizing the vacuum pump.
However Costello teaches determining a baseline pressure for the vacuum chamber based on a signal output from the at least one sensor in a calibration process; and identifying a vacuum leak when the vacuum level does not reach the baseline pressure within a predetermined time after the energizing the vacuum pump (par 0049-0050; determining an atmospheric pressure based on a signal output from the at least one sensor when the vacuum chamber is not sealed; and correcting the vacuum level data based on the atmospheric pressure).
 Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the vacuum sealing device as taught by Hammod with the leak detection using sensors for pressure calibration in a vacuum sealing apparatus, to determine if there are any leaks with a baseline pressure before energizing the machine and being able to correct the vacuum level based on the sensed pressures.

Regarding claim 10, Hammad discloses the vacuum sealer apparatus of Claim 5, but fails to explicitly teach wherein the operations further comprise: determining an atmospheric pressure based on a signal output from the at least one sensor when the vacuum chamber is not sealed; and correcting the vacuum level data based on the atmospheric pressure.
However Costello teaches determining an atmospheric pressure based on a signal output from the at least one sensor when the vacuum chamber is not sealed; and correcting the vacuum level data based on the atmospheric pressure (par 0049-0050; determining an atmospheric pressure based on a signal output from the at least one sensor when the vacuum chamber is not sealed; and correcting the vacuum level data based on the atmospheric pressure).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the vacuum sealing device as taught by Hammod with the leak detection using sensors for pressure calibration in a vacuum sealing apparatus, to determine if there are any leaks with a baseline pressure before energizing the machine and being able to correct the vacuum level based on the sensed pressures.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-TH 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731